DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation – Formal Matters
1.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112.  Written support is found and the claims particularly point out the inventive concept(s).

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).

4.  The preliminary amendment is ENTERED.



5.  A double patenting rejection is NOT put forth even though this is a Continuation application.  Comparing the patented claims to the current application’s claims, one skilled sees that there is a clear difference in their inventive concepts (See BOLD font).

Current Claim 			      Patented Claim 11,018,825
15. (New) A method of receiving a demodulation reference signal (DMRS) by a user equipment (UE) in a wireless communication system, the method comprising: 
   receiving a physical downlink control channel (PDCCH) through a search space #0 of control resource set (CORESET) #0,
   wherein the search space #0 is a common search space ; and 
    receiving 
    (i) a physical downlink shared channel (PDSCH) scheduled based on the PDCCH and 
   (ii) a DMRS for the PDSCH, wherein, based on the PDCCH being addressed to a system information-radio network temporary identifier (SI-RNTI), 
   a reference point for the DMRS is determined to be subcarrier #0 of a lowest-numbered resource block (RB) among RBs included in the CORESET #0, and 
   wherein, based on the PDCCH not being addressed to the SI-RNTI, the reference point for the DMRS is determined based on the common search space.
1. A method for receiving a demodulation reference signal (DMRS) by a user equipment (UE) in a wireless communication system, the method comprising: 
   receiving a synchronization signal/physical broadcast channel (SS/PBCH) block; acquiring, from a PBCH included in the SS/PBCH block, information regarding control resource set (CORESET) that is related to system information block (SIB) for remaining minimum system information (RMSI); 
   receiving a physical downlink control channel (PDCCH) through the CORESET related to the SIB for the RMSI; and 
   receiving a physical downlink shared channel (PDSCH) scheduled based on the PDCCH and a DMRS for the PDSCH, 
   wherein, based on the PDCCH being addressed to a system information-radio network temporary identifier (SI-RNTI), a reference point for the DMRS is a lowest-numbered subcarrier of a resource block (RB) having a lowest number among RBs included in the CORESET related to the SIB for the RMSI, and 
   wherein the PDCCH is received through a common search space of the CORESET related to the SIB for the RMSI, wherein the common search space is configured based on the PBCH included in the SS/PBCH block.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15, 23-24, 30-31 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al.  US 2019/0222357 and further in view of Islam et al. US 2019/0342904 and Moon et al. US 2020/0221428.
As per claim 15, Huang et al.  US 2019/0222357 teaches a method of receiving a demodulation reference signal (DMRS) by a user equipment (UE) in a wireless communication system (Section 7.4.1.3 teaches DMRS signals for PDCCH, ie. being received by the UE since the PDCCH inheretly provides control channel information (such as DMRS) in the Physical Downlink Channel), the method comprising: 
receiving a physical downlink control channel (PDCCH) through a search space #0 of control resource set (CORESET) #0  (Para #88 teaches the UE monitoring/receiving information in a set of PDCCH channel(s) in one or more Control Resource Sets (ie. Coreset #0)), 
[0088] A UE shall monitor a set of PDCCH candidates in one or more control resource sets on the active DL BWP on each activated serving cell according to corresponding search spaces where monitoring implies decoding each PDCCH candidate according to the monitored DCI formats.
wherein the search space #0 is a common search space (Para #91 teaches that the PDCCH candidates for the UE to monitor are found in the PDCCH search spaces which can be Common Search Spaces (CSS) or UE-specific); and 
[0091] A set of PDCCH candidates for a UE to monitor is defined in terms of PDCCH search spaces. A search space can be a common search space or a UE-specific search space
Also see:
[0079] subcarrier 0 of the lowest-numbered common resource block in the CORESET if the CORESET is configured by the PBCH or RMSI,
[0080] subcarrier 0 in common resource block 0 otherwise 
[0081] The reference point for l is the first OFDM symbol fo the CORESET. 
[0082] A UE not attempting to detect a PDCCH in a CORESET shall not make any assumptions on the presence or absence of DM-RS in the CORESET. 
[0083] In absence of CSI-RS or TRS configuration, and unless otherwise configured, the UE may assume PDCCH DM-RS and SS/PBCH block to be quasi co-located with respect to Doppler shift, Doppler spread, average delay, delay spread, and spatial Rx.
receiving 
(i) a physical downlink shared channel (PDSCH) scheduled based on the PDCCH (Huang teaches that the PDSCH can be assumed to be associated with the PDCCH – knowing that the PDCCH inherently has its own reception schedule, then the PDCCH and PDSCH are scheduled at/around the same time, thusly the UE is interpreted as receiveing the PDSCH at/around the same time as the PDCCH scheduled times);
 [0103] A UE may assume that the DM-RS antenna port associated with PDCCH reception and associated PDSCH reception in the Type1-PDCCH common search space are quasi co-located with the DM-RS antenna port of the SS/PBCH reception associated with a corresponding PRACH transmission.
(ii) a DMRS for the PDSCH, 
a reference point for the DMRS is determined to be subcarrier #0 of a lowest-numbered resource block (RB) among RBs included in the CORESET #0 (Huang teaches a reference point that is subcarrier #0 of the lowest numbered common resource block in the Corset (ie. Coreset #0)) , and
[0078] The reference point for k is 
[0079] subcarrier 0 of the lowest-numbered common resource block in the CORESET if the CORESET is configured by the PBCH or RMSI, 
[0080] subcarrier 0 in common resource block 0 otherwise 
[0081] The reference point for l is the first OFDM symbol fo the CORESET. 
[0082] A UE not attempting to detect a PDCCH in a CORESET shall not make any assumptions on the presence or absence of DM-RS in the CORESET. 
[0083] In absence of CSI-RS or TRS configuration, and unless otherwise configured, the UE may assume PDCCH DM-RS and SS/PBCH block to be quasi co-located with respect to Doppler shift, Doppler spread, average delay, delay spread, and spatial Rx.
 [0130] For a serving cell on which a UE monitors PDCCH candidates in a UE-specific search space, if the UE is not configured with a carrier indicator field, the UE shall monitor the PDCCH candidates without carrier indicator field. For a serving cell on which a UE monitors PDCCH candidates in a UE-specific search space, if a UE is configured with a carrier indicator field, the UE shall monitor the PDCCH candidates with carrier indicator field. [0131] A UE is not expected to monitor PDCCH candidates on a secondary cell if the UE is configured to monitor PDCCH candidates with carrier indicator field corresponding to that secondary cell in another serving cell. For the serving cell on which the UE monitors PDCCH candidates, the UE shall monitor PDCCH candidates at least for the same serving cell. [0132] For a control resource set p, the CCEs corresponding to PDCCH candidate m.sub.n.sub.CI of the search space for a serving cell corresponding to carrier indicator field value n.sub.CI.
But is silent on 
wherein, based on the PDCCH being addressed to a system information-radio network temporary identifier (SI-RNTI),  and
wherein, based on the PDCCH not being addressed to the SI-RNTI, the reference point for the DMRS is determined based on the common search space.
With regard to “...wherein, based on the PDCCH being addressed to a system information-radio network temporary identifier (SI-RNTI)...”,  Islam et al. US 2019/0342904 teaches both that a) the PDCCH can be addressed to an SI-RNTI and b) that the RNTI may be associated with a DMRS, which reads on the above: 
[0119] Receiving AN 205-k may be communicating with AN 205-l and UE 115-i via downlink channels 410 and uplink channels 420. Receiving AN 205-k may transmit SI to AN 205-l and UE 115-i. AN 205-k may transmit SI via MIBs, RMSI, OSI, or a combination thereof. A MIB may include several SIBs transmitted via a non-scheduled physical broadcast channel (PBCH). Receiving AN 205-k may transmit the PBCH periodically within synchronization signals (SSs). For example, AN 205-k may broadcast, via an SS block in downlink channels 410, a MIB. The MIB may be shared across the entire cell, such that AN 205-l and UE 115-i share the information contained in the MIB. In some cases, the MIB may indicate, to the devices in the cell (i.e., AN 205-l and UE 115-i), a search space or control resource set (CORESET), for RACH procedures. The devices in the cell may monitor the search space indicated in the MIB. Receiving AN 205-k may indicate an SI-RNTI in the search space. The devices in the cell (i.e., AN 205-l and UE 115-i) may use a RNTI to descramble downlink control information (DCI), sent via a physical downlink control channel (PDCCH) in downlink channels 410, from receiving AN 205-k. For example, the device may use an RNTI to descramble some CRC bits of a PDCCH. The DCI may specify the timing and frequency resources that AN 205-k may transmit additional SI (i.e., RMSI, SIB). In some examples, RMSI may be transmitted via scheduled transmissions on the PDSCH. In some cases, a demodulation reference signal (DMRS) may be associated with a PDCCH or PDSCH. The DMRS may be based on an access-specific RNTI. AN 205-l and UE 115-i may receive SI from AN 205-k. The SI may contain configuration information for future transmissions, such as transmissions occurring in relation to a RACH procedure. In some cases, the SI transmitted via downlink channel 410 may indicate to AN 205-l and UE 115-i the time and/or frequency resources to utilize for RACH preambles, as transmitted via uplink channels 420.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Huang, such that wherein, based on the PDCCH being addressed to a system information-radio network temporary identifier (SI-RNTI), to provide the ability for the UE and Network to identify/determine which PDCCH is to be used as based on the SI-RNTI (that is assigned as the user roams).
With regard to “..wherein, based on the PDCCH not being addressed to the SI-RNTI, the reference point for the DMRS is determined based on the common search space..”, Moon et al. US 2020/0221428 teaches receiving PDCCH based on SI-RNTI in a common (Type 0) search space, which reads on the limitation (NOTE that this is different from the claim which states that the “..PDCCH NOT being addressed to the SI-RNTI..”) regarding the DMRS information (ie. as based on the common search space discussed below) :
 [0202] For example, the terminal may have to assume a QCL with the DMRS of the SS/PBCH block selected by the terminal itself for receiving a PDCCH based on SI-RNTI in the Type 0 common search space of the CORESET 0, and may have to assume a QCL with the RS configured by the base station for receiving a PDCCH based on C-RNTI. For example, the former may assume a QCL with an SS/PBCH block #0, and the latter may assume a QCL with an SS/PBCH block #1. Generally, since the Type 0 common search space is configured in a different resource for each SS/PBCH block, the PDCCH based on SI-RNTI and the PDCCH based on C-RNTI may be transmitted through the common search spaces of different resource regions, and thus it may be possible for the terminal to receive all of them. However, in some cases, Type 0 common search spaces for different SS/PBCH blocks may overlap in the same symbol. For example, in case of a specific pattern (e.g., pattern 1 (TDM)) for multiplexing of SS/PBCH blocks and CORESETs, Type 0 common search spaces for different SS/PBCH blocks (e.g., SS/PBCH blocks #0 and #1) may overlap in the same symbol. In this case, for example, when the terminal is configured to assume the QCL with the SS/PBCH block #1 for reception of the PDCCH based on C-RNTI, and at the same time, the terminal desires to receive the PDCCH based on SI-RNTI in the Type 0 common search space of the SS/PBCH block #0, the QCLs that the terminal should assume for monitoring the PDCCH of the Type 0 common search space may collide in the overlapped symbol. In this case, the terminal may be defined in the specification or configured by the base station to follow either one of the QCL assumptions according to the priorities. For example, in order to preferentially receive a C-RNTI-based PDCCH, i.e., a UE-specific DCI, the terminal may follow the QCL assumption (i.e., QCL with the SS/PBCH block #1) configured by the base station in the overlapped symbol. Alternatively, the terminal may follow the QCL with the SS/PBCH block #0 in the overlapped symbol to preferentially receive a SI-RNTI based PDCCH, i.e., a common DCI.
[0203] For another example, the terminal may have to assume the QCL with the DMRS of the SS/PBCH block selected by the terminal itself for receiving the SI-RNTI based PDCCH in the Type 0 common search space of the CORESET #0, and may have to assume the QCL with the RS configured by the base station for receiving the PDCCH based on C-RNTI in another search space (e.g., UE-specific search space) of the CORESET 0. In this case, if the Type 0 common search space and the another search space overlap in at least one symbol, the terminal may be defined in the standard or may be configured by the base station to monitor one of the search spaces according to the priorities.
[0209] The terminal may assume that the DMRS of the CORESET 0 and the DMRS of the SS/PBCH block logically associated with the CORESET 0 in the primary secondary cell have a QCL relationship. For example, a Type 0 common search space of the CORESET 0 may be configured for each SS/PBCH block, and a DMRS of each Type 0 common search space for each SS/PBCH block may have a QCL relationship with a DMRS of the corresponding SS/PBCH block. This may be limited to monitoring of SI-RNTI based PDCCH, and other QCL assumptions may be allowed for monitoring of C-RNTI based PDCCH. Alternatively, the terminal may assume QCL relationships with the DMRS of the corresponding SS/PBCH block for all PDCCHs monitored through the Type 0 common search space. In this case, the TCI state of CORESET 0 may not be separately configured in the terminal. That is, the use of RRC parameter (e.g., ‘TCI-StatesPDCCH’) indicating TCI state information of PDCCH may be unnecessary for configuring the CORESET 0 of the primary secondary cell. Alternatively, the terminal may receive the TCI state information of the CORESET 0 from the base station for unicast transmission through the CORESET 0 of the terminal in the RRC connected state. On the other hand, unlike the primary cell, the terminal may be configured with a TCI state for a data channel (i.e., PDSCH or PUSCH) scheduled through the search space of the CORESET 0 of the primary secondary cell. The TCI state of the data channel may be configured through RRC signaling, MAC CE, and/or physical layer signaling. For example, when physical channel signaling is included in the configuration of the TCI state of the data channel, the configuration of the CORESET 0 of the primary secondary cell may include an RRC parameter (e.g., ‘TCI-PresentInDCI’) indicating whether a TCI state field is present in a DCI.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein, based on the PDCCH not being addressed to the SI-RNTI, the reference point for the DMRS is determined based on the common search space, to provide an alternative means of operating if/when the the PDCCH is not addressed to the SI-RNTI (ie. determines a reference point for the DMRS based on the common search space)

NOTE that Maaref et al. US 2018/0192404, pertinent but not cited, teaches that the downlink control information (DMRS, etc.) can be transmitted as based on the message based on the common search space based on the PDCCH, which reads on the limitation:
The RMSI may be transmitted over a PDSCH. The PDSCH resources over which the RMSI is transmitted may be identified by a DCI message transmitted over a common search space in the PDCCH.   (excerpted from Para #23)



As per claims 23 and 30, the combo teaches claim 15/24, wherein the UE is configured to communicate with at least one of another UE, a network, a base station (BS), or an autonomous vehicle (Huang’s figure 1 shows that the UE #116 can communicate with at least a base station and/or another UE #122).  


As per claim 24, this claim is rejected in its entirety as based on the rejection of claim 15.  Furthermore, note that Huang teaches an apparatus configured to receive a demodulation reference signal (DMRS) in a wireless communication system, the apparatus comprising: at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform the operations outlined in the claim (see Figures 1-4 showing the system and device hardware while Figures 7-8 show the pseudo-code/programming)

As per claim 31, this claim is rejected in its entirety as based on the rejection of claim 15.  Furthermore, note that Huang teaches a user equipment (UE) configured to receive a demodulation reference signal (DMRS) in a wireless communication system, the UE comprising: at least one transceiver; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform the operations outlined in the claim  (see Figures 1-4 showing the system and device hardware while Figures 7-8 show the pseudo-code/programming).


As per claim 32, this claim is rejected in its entirety as based on the rejection of claim 15.  Furthermore, note that Huang teaches a method of transmitting a demodulation reference signal (DMRS) by a base station (BS) in a wireless communication system, the method comprising the steps outlined in the claim  (see Figures 1-4 showing the system and device hardware (eg. UE’s, BTS, etc.) while Figures 7-8 show the pseudo-code/programming)


As per claim 40, this claim is rejected in its entirety as based on the rejection of claim 15.  Furthermore, note that Huang teaches a base station (BS) configured to transmit a demodulation reference signal (DMRS) in a wireless communication system, the BS comprising: at least one transceiver; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations comprising the steps outlined in the claim  (see Figures 1-4 showing the system and device hardware (eg. BTS, etc.) while Figures 7-8 show the pseudo-code/programming)



Allowable Subject Matter
Claims 16-22, 25-29 and 33-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims recite highly detailed technical designs not found in at least the prior art of record, either alone or in combination.

	Claim 16: wherein the common search space is configured based on a physical broadcast channel (PBCH) included in a synchronization signal (SS)/PBCH block.  

Claim 17:  wherein based on the PDCCH being addressed to the SI-RNTI, the reference point for the DMRS is determined regardless of whether the PDSCH is carrying a system information block 1 (SIB 1).  

Claim 18:  wherein the CORESET #0 is configured based on a physical broadcast channel (PBCH) included in a synchronization signal (SS)/PBCH block.  

Claim 19:  wherein the CORESET #0 and the search space #0 are configured based on a master information block (MIB) received in the PBCH.  

Claim 20:  wherein the CORESET #0 and the search space #0 are configured based on a PDCCH-ConfigCommon information.  

Claim 21:  wherein the CORESET #0 is configured for an active downlink bandwidth part (BWP) other than an initial downlink BWP.  

Claim 22: wherein the CORESET #0 is configured for an initial downlink BWP.  

Claim 25: wherein the common search space is configured based on a physical broadcast channel (PBCH) included in a synchronization signal (SS)/PBCH block.  

Claim 26: wherein based on the PDCCH being addressed to the SI-RNTI, the reference point for the DMRS is determined regardless of whether the PDSCH is carrying a system information block 1 (SIB 1).  

Claim 27: wherein the CORESET #0 is configured based on a physical broadcast channel (PBCH) included in a synchronization signal (SS)/PBCH block.
  
Claim 28: wherein the CORESET #0 and the search space #0 are configured based on a master information block (MIB) received in the PBCH.  

Claim 29: wherein the CORESET #0 and the search space #0 are configured based on a PDCCH-ConfigCommon information.  

Claim 33:  wherein the common search space is configured based on a physical broadcast channel (PBCH) included in a synchronization signal (SS)/PBCH block.  

Claim 34:  wherein based on the PDCCH being addressed to the SI-RNTI, the reference point for the DMRS is determined regardless of whether the PDSCH is carrying a system information block 1 (SIB 1).  

Claim 35:  wherein the CORESET #0 is configured based on a physical broadcast channel (PBCH) included in a synchronization signal (SS)/PBCH block.  

Claim 36:  wherein the CORESET #0 and the search space #0 are configured based on a master information block (MIB) received in the PBCH.  

Claim 37:  wherein the CORESET #0 and the search space #0 are configured based on a PDCCH-ConfigCommon information.  
Claim 38:  wherein the CORESET #0 is configured for an active downlink bandwidth part (BWP) other than an initial downlink BWP.  

Claim 39:  wherein the CORESET #0 is configured for an initial downlink BWP.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414